Citation Nr: 0526800	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for a right popliteal 
artery thromboembolectomy, claimed as a right leg blood clot.

5.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.

ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel 


INTRODUCTION

The veteran had active duty service from January 1963 to May 
1966.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2003, a statement of 
the case was issued in February 2004, and a substantive 
appeal was received in March 2004.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

It appears that the veteran's main contention is that the 
disabilities at issue are causally related to herbicide 
exposure or exposure to other contamination during service.  
One contention is that he was exposed to herbicides while 
serving with the Air Force at Anderson Air Force Base in 
Guam.  In support of his claim he has submitted numerous 
documents, some of which appear to address the question of 
exposure to herbicides in Guam.  However, the documents 
submitted by the veteran do not appear to show any final 
conclusions of any military or medical studies.  

The Board notes here that 38 C.F.R. § 3.309(e) provides, in 
pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Although 
several of the disorders at question do not fall within the 
presumption, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997).  Thus, the presumption is not the sole method for 
showing causation, and thereby establishing service 
connection.

Although the evidence submitted by the veteran is not clear, 
it does appear to be sufficient to warrant further 
development to ascertain whether or not the veteran was 
exposed to herbicides during service.  The Board believes 
that such action is necessary to fully meet the duty to 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain the veteran's service personnel 
records. 

2.  The RO should then contact the 
appropriate Air Force or other service 
unit to attempt to obtain any information 
regarding any medical or other studies 
addressing the question of herbicide 
exposure at Anderson Air Force Base in 
Guam.  One possible contact might be the 
Chief, Air Force Health Studies, Agent 
Orange.  Appropriate attempts to verify 
the veteran's allegations should be made. 

3.  If, and only if, it is determined 
that the veteran was exposed to 
herbicides during service, then the 
veteran should be scheduled for VA 
examinations appropriate to the various 
disorders on appeal.  The claims file 
should be made available to such 
examiner(s) for review in connection with 
the examinations.  After reviewing the 
claims file and examining the veteran, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder in 
question is causally due to herbicide 
exposure. 

4.  After completion of the above, the RO 
should review the record and determine if 
the benefits sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




